Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 1 of 8 PageID# 707

                                                                                              Filed \.Vith the Classified
                                                                                            lnfonnation Security Officer
                                   ,.,   .I
                                                                                              CISO IJ-.l()--tJ.e_ ( ~ ,,..
                                                                                              Date 4 J \ i /1.b\t:-i.
                        IN TBE UNITED STATES DISTRICT COURT

                    F'OR THE EASTERN THE DISTRICT OF VIRGINIA

                                              Alexandria Di'vision


 UNITED STATES OF AMERICA                            )          UNDERSEAL
                                                     )
                                                     )          C1·hninal No.: 1:18-CR-89
                                                     )
 JERRY CHUN SHING LEE,                               )
                                                     )
                                                     )
                        Defendant.                   )

                                                    ORDER
         (U) This matter is before the Court on the the Defendant's Third, Fourth, Fifth, Sixth,

 and Seventh Notices of Intent to Disclose Classified Information, as well as the government's

 Objections to those Notices. The Notices and Objections were filed In Camera and Under Seal

 pursuant to the Classified Information Procedures Act ("CIP N'), 18 US,C. App. III. The parties

 met, conferred, and reached ce1tain agreements regarding the classified information at issue. For

 good cause shown, after considering •the nature of the info1mation in questio11, the documentary

 evidence and anticipated testimony to be presented at trial, the charges against the defendant, any

 possible defenses thereto, and the arguments of the paities, the Court hereby G
                   e,~JtJo, -sv.l.l'111J;, or PriJ.lf;,h_~ 9111Jllrfd !>I                    .                i,,~JJG)
 the government's Mgft'ln?to ~ h e classtfied infonnatib'.h resblvcd herem,                                    7')!;
        (U) The Couit finds that the classified infom1ation referenced in the tfendant' s Notices

 implicates the gover.nmeJ1t's classified information privilege because the information is properly

 classified and its disclosure could cause serious, and in some cases exceptionally grave, damage

 to the national security of the United States. The Comt finds that none of the classified

 information addressed herein is exculpatory. See Brady v. Maryland, 373 U.S. 83 (1963).


                                 REi:IAGYi:tJ: Cl'.2J.\.ktiJ H'.;>R ?'\i~lJ(: ':t"ll:/\SE
                                                          1
Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 2 of 8 PageID# 708


                                                                            ..,,
                                               ' ; ' ,.,, ...... ;.,:.:,,   :;t,ii.\,,.1:11,



         (U) Additionally> the Court finds that the "relevant and helpful" standard articulated in

 United States v. Roviaro, 353 U.S. 53 (1957), and United States v. Yunis, 867 F.2d 617 (D.C,

 Cir. 1989), is the appropriate standard by which to analyze whether the defendant may publicly

 disclose classified evidence in his defense where, as here, the government has properly invoked

 the classified information privilege. See United States v. Sarkissian, 841 F.2d 959 (9th Cir.

 1988); United States v. Smith, 780 F.2d 1102, 1110 (4th Cir. 1985), To this end, the Court finds

 that in applying the Roviaro/Yunis standard, some of the classified information resolved by this

 Order is not relevant and helpful to the defense, As for the remainder, the Court finds that the

 substitutions herein made by the government and approved by the defendant are appropriate

 because they ''provide the defendant with substantially the same ability to make his defense as

 would disclosure of the specified classified information." 18 U.S.C. App. III § 6(c); ~ Smith,

 780 F,2d at ll0S.

         (U) The defense has lodged an objection to the use                              ofDas   a substitution for ,

                                  . These substitutions occur on many of the documents. The
~------------...J
 parties have agl.'eed to defer ruling 011 that issue so that the Cou1t can rule on the substance of the

 documents listed below.

                          ·Item 7 -~/_ _ _____,fD-302 of._l___-----'I- The Court finds that
 the unclassified version of the document is an appropriate substitution. ·The Court directs the

 government to add on page 2 that



                 -Item 14-~/_ _ _____,/ FD-302 of'-/_ _ _ _ ___Jj-The parties have
 reached agreement o:n an unclassified version of the document. The unclassified version of the




                                                         2
Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 3 of 8 PageID# 709




    document protects



                   l~em 20 ~~----IFD-302 of          '-I---~~      The parties have reached
    agreement on an unclassified version of the document. The unclassified version of the document

    protects]

I
                   Item 23 - May 22, 2013 FD-302 of Jeny Lee - The parties have reached

    agreement on an unclassified version of the document. The unclassified version of the document

    protects]



                  Item 24-May 28, 2013 FD-302 of Jerry Lee-The parties have reached

    agreement on an unclassified version of the document. The unclassified version of the document

    protectsj



                  Item 26 - Lee 1\vo-PageQarrative - The parties reached ag,:eement on an

 unclassified version of the document. The unclassified vel'sion protects



                  Item 33 - Lee,s CIA Profile-The parties reached agreement on an unclassified

version of the document. The unclassified vel'.9ion protects!




                                                 3
Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 4 of 8 PageID# 710




                     Items 48 and[} FD-302 MemorializingJ                      !Interview with!~_ __.,

. _ __ _ ____J~   The parties have reached agreement on an unclassified version of the docttment.

  The unclassified version of the FD~302 protects

                                                                             The Court finds that the

 third paragraph on page one should include the fact tha



                   ·~ Ite.m 49   -I             ITrtmscriptl              !of Jen:y Lee andCJ
          - The parties have reached a eement on an unclassified version of the document. The

  unclassified versions of the transc.l'ip
Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 5 of 8 PageID# 711




                  Item 50   -I                       ~ranscript I
 ~--___.I- The parties agreed on the followhlg summary.____ _ _ _ _ _ _-'


  As noted above, this agreement is still subject to the anticipated Court ruling on the use

  o~.____ _

                            Item   52-1                 IEmaill                  ~ The parties reached
  agreement on an unclassified version of the document. The unclassHied version protects[

.____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___J                                IThe Court j
  directs the government to modify the redactions on page 2 of the email as follows:!




                                             item 57   -I
                                                                I

                                                                            !Email Written    bye
~-------'~ The Court directs the government to remove the redactions over the final paragraph

  of the document. The Court finds that the government may substitute




                         -Items 58 and 59-Transcripts~i_ _ _ _~iof               L _ l_   _   _   _   _jretween

 the defendant andl                       I- The Cou11: finds that the defendant may inquire
  defendant may further inquire

                 The Cow.t finds that the defendant may not inquire




                                                            5
Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 6 of 8 PageID# 712




                                              1
                          - Items 60 and 61 ~'---------'!Email ~ - - - - - - - _ _ J
    The parties have reached agreement on an unclassified version of the document. The

    unclassified -version of the email protects

                                                                           I




I

                                                  -Item 63 - Email Regardin~.___ _ _ _ ____,1- The

    pa1ties reached agreement on an unclassified version of the document. The unclassified version

    protectsI



            (U) Accordingly, it is ORDERED that the classified informatio11. resolved by this Order,

    as specified above, is inadmissible for the reasons set forth in this order, as required by CIPA

    Sections 6(a) and 6(c); it is further

            (U) ORDERED that the defendant, his counsel, his representatives, and his witnesses

    (collectively, the "defendant,,), are precluded from disclosing the classified infonnation resolved

    by the Order in any manner in connection with any trial or pretrial proceeding in this case,


    l(U) This Order follows the numbering set forth in the Defendant's Notices and adopted by the
    government.
Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 7 of 8 PageID# 713




  whether directly, indirectly 1 or derivatively, as documentary exhibits or oral testimony or jury

  addresses, including introducing, eliciting, posing hypotheticaJs concerning, releasing,

  speculating about the nature of, direct- or cross-examining witnesses about, publicly commenting

  on, creating or using exhibits containing, or otherwise referencing classified info1mation; it is

  further

            (U) ORDERED that with respect to any information that the govemrnent has produced

  in an unclassified, redacted version, the defendant is prohibited from disclosing, introducing,

  eliciting, posing hypotheticals concerning, releasing, speculating about the natw:e of, direct- or

  cross-examining witnesses about, publicly commenting on, creating or using exhibits containing,

  or otherwise referencing classified info11nation beyond the specific language in the tmclassifi~d

  versions of the documents, in any manner in connection with any trial or pretrial proceedings in

  this case, lt is further

            (U) ORDERED that the defendant's Third, Fourth) Fifth, Sixth, and Seventh Notic~s of

  Intent to Disclose Classified Infonnation, as well as the government's Objections and Responses

  to those Notices, and the defendant's Replies thereto, and accompanying Declarations and

 exhibits, and this Order shall be sealed and maintained in a facility appropriate for the storage of

 such classified information by the Classified Information Security Officer as the designee of the

 Clerk of Court, in accordance with established security procedures, for any future 1'eview, until

 fuither order of this Court.




                                                   7
Case 1:18-cr-00089-TSE Document 195 Filed 02/18/20 Page 8 of 8 PageID# 714
                                                                ..   1803   P. 10




       Copies via Classified fuformation Security Officer to:

       W. Neil Hammerstrom Jr.
       Assistant United States Attorney
       United States Attorney's Office
       Eastern District of Virginia
       2100 Jamieson Ave.
       Alexandria, VA 22314

      Adam L. Small
      Patrick T. Mul'J}hy
      Trial Attorneys
      National Security Division
      U.S. Department of Justice
      950 Pennsylvania Avenue, NW
      Washington, D.C. 20005 ·


      Attorneys for Defendant:

      Nina J. Ginsberg
      DiMuroGinsberg PC
      1101 King Street, Suite 610
      Alexandria. VA 22314

      Edward B. MacMahon, Jr.
      Edward B. MacMahon, Jr., PLC
      107 East Washington Street
      POBox25
      Middleburg, VA 20118



                                               8
